Exhibit 10.1

AMENDMENT NO. 7 TO AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 7 to Amended and Restated Credit Agreement (this “Amendment”)
is dated as of October 24, 2008, by and among AMERICAN DENTAL PARTNERS, INC., a
Delaware corporation (the “Borrower”), the Subsidiaries of the Borrower party
hereto (collectively, the “Subsidiary Guarantors” and together with the
Borrower, the “Credit Parties”), the lending institutions party to the Credit
Agreement, as hereinafter defined (the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders (the “Administrative Agent”).

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Amended and Restated Credit Agreement, dated as of February 22,
2005, as amended by the Omnibus Amendment Agreement and Waiver, dated as of
January 26, 2007, Amendment No. 2 to Amended and Restated Credit Agreement,
dated February 21, 2007, Amendment No. 3 to Amended and Restated Credit
Agreement, dated as of September 25, 2007, Amended and Restated Forbearance
Agreement and Amendment No. 4 to Credit Agreement, dated as of January 11, 2008,
Amendment No. 5 to Amended and Restated Credit Agreement and Waiver, dated as of
February 21, 2008, Amendment No. 6 to Amended and Restated Credit Agreement,
dated as of June 11, 2008, which provides, among other things, for revolving
loans, letters of credit and other financial accommodations, all upon certain
terms and conditions stated therein (as amended and as the same may be further
amended, restated or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, the Credit Parties have requested, and the Administrative Agent and the
Lenders have agreed, to amend the Credit Agreement to modify certain provisions
thereof;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other valuable considerations, the Credit Parties, the
Administrative Agent and the Lenders hereby agree as follows:

Section 1. Definitions. Each capitalized term used herein and not otherwise
defined in this Amendment shall be defined in accordance with the Credit
Agreement.

Section 2. Amendments to Credit Agreement.

2.1 New Definitions. Section 1.1 of the Credit Agreement is hereby amended to
add the following new definitions thereto in the appropriate alphabetical order:

““Amendment No. 7 Effective Date” shall mean the date upon which the conditions
specified in Section 3.1 of Amendment No. 7 to Amended and Restated Credit
Agreement are satisfied.”

““Amendment No. 7 to Amended and Restated Credit Agreement” shall mean Amendment
No. 7 to Amended and Restated Credit Agreement, dated as of October 24, 2008, by
and among the Borrower, the Subsidiary Guarantors, the Lenders and the
Administrative Agent.”

““Term Loan Agreement Amendment No. 3” shall mean Amendment No. 3 to Term Loan
Agreement, dated as of October 24, 2008, by and among the Borrower, the
subsidiary guarantors signatory thereto, the lenders signatory thereto and KBCM
Bridge LLC, as a lender and as administrative agent.”

 

SOLICITORS, 068999, 000002, 102522951.1, Amendment No 7 to Credit Agr -
Conformed



--------------------------------------------------------------------------------

2.2 Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended to amend and restate the definitions of “Applicable Margin,” “Base Rate”
and “Facility Termination Date” in their entirety as follows:

““Applicable Margin” shall mean:

(i) As of the Amendment No. 7 Effective Date, until changed hereunder in
accordance with the following provisions, the Applicable Margin shall be
(A) 450.00 basis points for Base Rate Loans, and (B) 450.00 basis points for
Eurodollar Loans;

(ii) Commencing with the fiscal quarter of the Borrower ended on December 31,
2008, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Margin in accordance with the following
matrix, based on the Leverage Ratio:

 

Leverage Ratio

 

Applicable Margin for

Base Rate Loans

 

Applicable Margin for

Eurodollar Loans

Greater than or equal to 3.00 to 1.00

  450.00 bps   450.00 bps

Less than 3.00 to 1.00

  425.00 bps   425.00 bps

(iii) Changes in the Applicable Margin based upon changes in the Leverage Ratio
shall become effective on the third Business Day following the receipt by the
Administrative Agent pursuant to Section 8.1(a) or (b) of the financial
statements of the Borrower, accompanied by the certificate and calculations
referred to in Section 8.1(c), demonstrating the computation of the Leverage
Ratio, based upon the Leverage Ratio in effect at the end of the applicable
period covered (in whole or in part) by such financial statements.
Notwithstanding the foregoing provisions, during any period when (A) the
Borrower has failed to timely deliver its consolidated financial statements
referred to in Section 8.1(a) or (b), accompanied by the certificate and
calculations referred to in Section 8.1(c), (B) a Default under Section 10.1(a)
has occurred and is continuing, or (C) an Event of Default has occurred and is
continuing, the Applicable Margin shall be the highest rate per annum indicated
therefor in the above matrix, regardless of the Leverage Ratio at such time. Any
changes in the Applicable Margin shall be determined by the Administrative Agent
in accordance with the provisions set forth in this definition and the
Administrative Agent will promptly provide notice of such determinations to the
Borrower and the Lenders. Any such determination by the Administrative Agent
shall be conclusive and binding absent manifest error.”

““Base Rate” shall mean, for any day, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the greatest of: (i) the rate of interest established by KeyBank in
Cleveland, Ohio, from time to time, as its “prime rate,” whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; (ii) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus  1/2 of 1.00% per annum; and (iii) the Adjusted Eurodollar Rate
for one month interest periods that would be applicable had the Borrower
submitted on such day a Notice of Borrowing, Continuation or Conversion that
requested the Borrowing, Continuation or Conversion of a Eurodollar Loan, plus
1.00% per annum.”

 

2



--------------------------------------------------------------------------------

““Facility Termination Date” shall mean the earlier of (i) January 20, 2010, or
(ii) the date that the Total Commitment is terminated pursuant to Section 10.2
hereof.”

Section 3. Effectiveness.

3.1 Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

(i) Amendment Executed. This Amendment shall have been executed by each Credit
Party, the Administrative Agent and each Lender, and counterparts hereof as so
executed shall have been delivered to the Administrative Agent.

(ii) Fees, etc. The Borrower shall have paid an amendment fee to the
Administrative Agent, for the pro rata benefit of each Lender based on the
Commitment of such Lender, in an amount equal to $375,000 and shall have paid
all reasonable out-of-pocket fees and expenses of the Administrative Agent and
of special counsel to the Administrative Agent that have been invoiced on or
prior to such date in connection with the preparation, negotiation, execution
and delivery of this Amendment.

(iii) Term Loan Agreement Amendment No. 3. The Administrative Agent shall have
received a certified copy of the executed Term Loan Agreement Amendment No. 3,
which shall be in full force and effect and in form and substance satisfactory
to the Administrative Agent.

(iv) Officer’s Certificate. The Borrower shall have delivered to the
Administrative Agent an officer’s certificate certifying that, as of the
Amendment No. 7 Effective Date, (i) all conditions precedent set forth in this
Section 3.1 have been satisfied, (ii) no Default or Event of Default exists nor
immediately after the Amendment No. 7 Effective Date will exist, and (iii) all
representations and warranties of the Credit Parties contained in the Credit
Agreement or in the other Credit Documents (including without limitation
Section 4 of this Amendment) are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the Amendment No. 7 Effective Date, except to the extent that such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties shall have been true and correct
in all material respects as of the date when made.

(v) Other Conditions. The Borrower shall have satisfied such other conditions as
the Administrative Agent may reasonably request relating to the transactions
contemplated hereby.

3.2 Effective Date. This Amendment shall be effective on the date upon which the
conditions precedent set forth in Section 3.1 above are satisfied. Unless
otherwise specifically set forth herein, each of the amendments and other
modifications set forth in this Amendment shall be effective on and after such
date.

Section 4. Representations and Warranties. Each Credit Party hereby represents
and warrants to the Administrative Agent and the Lenders that (a) such Credit
Party has the legal power and authority to execute and deliver this Amendment,
(b) the officer executing this Amendment on its behalf has been duly authorized
to execute and deliver the same and bind such

 

3



--------------------------------------------------------------------------------

Credit Party with respect to the provisions hereof, (c) no Default or Event of
Default exists under the Credit Agreement, nor will any occur immediately after
the execution and delivery of this Amendment, and (d) as of the date hereof,
such Credit Party has no claim or offset against, or defense or counterclaim to,
its obligations or liabilities under the Credit Agreement or any other Credit
Document.

Section 5. Miscellaneous.

5.1 Waiver. Each Credit Party, by signing below, hereby waives and releases
Administrative Agent and each of the Lenders and their respective directors,
officers, employees, attorneys, affiliates and subsidiaries from any and all
claims, offsets, defenses and counterclaims, in each case arising on or prior to
the date of this Amendment, such waiver and release being with full knowledge
and understanding of the circumstances and effect thereof and after having
consulted legal counsel with respect thereto.

5.2 Subsidiary Guarantors. Each Subsidiary Guarantor consents and agrees to and
acknowledges the terms of this Amendment and specifically acknowledges the terms
of and consents to the amendments set forth in this Amendment. Each Subsidiary
Guarantor further agrees that its obligations pursuant to the Subsidiary
Guaranty shall remain in full force and effect and be unaffected hereby.

5.3 Credit Agreement Unaffected. Each reference that is made in the Credit
Agreement or any Credit Document to the Credit Agreement shall hereafter be
construed as a reference to the Credit Agreement, as amended hereby. Except as
herein otherwise specifically provided, all provisions of the Credit Agreement
shall remain in full force and effect and be unaffected hereby. This Amendment
is a Credit Document.

5.4 Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

5.5 Expenses. The Borrower agrees to pay on demand all costs and expenses
incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment, including without limitation, the
reasonable costs, fees, expenses and disbursements of the Administrative Agent’s
legal counsel.

5.6 Severability. Any term or provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment, and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.

5.7 Entire Agreement. This Amendment is specifically limited to the matters
expressly set forth herein. This Amendment and all other instruments, agreements
and documents executed and delivered in connection with this Amendment embody
the final, entire agreement among the parties hereto with respect to the subject
matter hereof and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
matters covered by this Amendment, and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto. There are no oral agreements among the parties hereto
relating to the subject matter hereof or any other subject matter relating to
the Credit Agreement.

 

4



--------------------------------------------------------------------------------

5.8 Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.

 

5



--------------------------------------------------------------------------------

5.9 JURY TRIAL WAIVER. EACH CREDIT PARTY, THE ADMINISTRATIVE AGENT AND EACH OF
THE LENDERS HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE CREDIT
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT
OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.

 

THE BORROWER: AMERICAN DENTAL PARTNERS, INC. By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President, Planning and Investment THE
SUBSIDIARY GUARANTORS:

ADP OF NEW YORK, LLC

AMERICAN DENTAL PARTNERS OF ALABAMA, LLC

AMERICAN DENTAL PARTNERS OF CALIFORNIA, INC.

AMERICAN DENTAL PARTNERS OF LOUISIANA, LLC

AMERICAN DENTAL PARTNERS OF MARYLAND, LLC

AMERICAN DENTAL PARTNERS OF MICHIGAN, LLC

AMERICAN DENTAL PARTNERS OF MISSOURI, LLC

AMERICAN DENTAL PARTNERS OF NORTH CAROLINA, LLC

AMERICAN DENTAL PARTNERS OF OKLAHOMA, LLC

AMERICAN DENTAL PARTNERS OF PENNSYLVANIA, LLC

AMERICAN DENTAL PARTNERS OF TENNESSEE, LLC

By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS OF VIRGINIA, LLC

APPLE PARK ASSOCIATES, INC.

AMERICAN DENTAL PARTNERS OF ARIZONA, LLC

AMERICAN DENTAL PARTNERS OF WISCONSIN, LLC

PDHC, LTD.

TEXAS DENTAL MANAGEMENT, INC.

VOSS DENTAL LAB, INC.

ADP-CFK, LLC

CARE FOR KIDS — USA, LLC

CARE FOR KIDS OF ARIZONA, LLC

AMERICAN DENTAL PARTNERS OF MINNESOTA, LLC

METROPOLITAN DENTAL HOLDINGS, INC.

METROPOLITAN DENTAL MANAGEMENT, INC.

By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President

AMERICAN DENTAL PROFESSIONAL SERVICES, LLC

By:  

/s/ Breht T. Feigh

Name:   Breht T. Feigh Title:   Vice President TEXAS DENTAL PARTNERS, LP,
a Subsidiary Guarantor

By: TEXAS DENTAL MANAGEMENT, INC.,

as its General Partner

By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT AND THE LENDERS: KEYBANK NATIONAL ASSOCIATION, as a
Lender, a Letter of Credit Issuer and Administrative Agent By:  

/s/ J.T. Taylor

Name:   J.T. Taylor Title:   Senior Vice President



--------------------------------------------------------------------------------

TDBANKNORTH, N.A. By:  

/s/ David Nicholson

Name:   David Nicholson Title:   Director – VP Corporate Banking



--------------------------------------------------------------------------------

RBS CITIZENS N.A. By:  

/s/ Michael Ouellet

Name:   Michael Ouellet Title:   Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Peter M. Killea

Name:   Peter M. Killea Title:   Vice President